Citation Nr: 1325283	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Appellant had active duty training in the Marine Corps from April 1978 to July 1978 and July 1979 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his July 2010 substantive appeal, the Appellant requested a videoconference hearing.  He has, however, been incarcerated since December 1987.  The Appellant was consequently informed in May 2011 that he could either submit a written statement to be considered by the Board or his representative could submit an audio cassette for transcription or written argument in the form of a brief.  38 C.F.R. § 20.700 (2012).  In July 2011, the Appellant submitted a written statement to be considered by the Board.

As to the claim of service connection for acute schizophrenia, the Appellant is deemed to be seeking service connection for psychiatric symptomatology regardless of the diagnosis.  Thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Appellant was diagnosed with an acute schizophrenic episode while in service.  An August 1979 clinical record shows that the Appellant suffered from schizophrenic symptoms associated with confusion, perplexity, ideas of reference, emotional turmoil, some disassociation, excitement, depression and fear.  Indeed, the service treatment records show that he was hospitalized to treat this condition from August 3 to August 10, 1979.  In addition, an August 1981 statement from Dr. Paul A. Daruna reflects that the Appellant was hospitalized from July 10 to July 31, 1981, for inpatient care for reactive psychosis.  Further, a post-service private psychiatric evaluation shows that the Appellant was diagnosed as having a schizophrenic process with paranoid symptoms.  

A September 2008 written statement from the Appellant's father indicates that he observed the Appellant's behavior change during active duty training.  He described the Appellant began behaving "irrationally" and that he witnessed the Appellant's "extreme psychological abnormality."  In a July 2009 lay statement, the Appellant's father reported that he believed that the Appellant acquired a psychological disorder during a period of active duty training.  The Appellant's family member is competent to report such symptoms since they are within the realm of lay experience and observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  Here, the Board finds the account credible as the symptoms are consistent with the medical findings and thus probative.  

The evidence of record suggests the Appellant receives treatment from the Department of Corrections facility for a psychiatric condition; however, no Department of Corrections treatment records have been associated with the claims folder.  Under the law, VA must attempt to obtain these records and the Board is required to remand the appeal for additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

In addition, the Board notes that the Appellant was scheduled for an examination in September 2009.  However, to date, he has not had a VA psychiatric examination nor has the VA solicited a medical opinion as to whether it is at least as likely as not that his claimed acquired psychiatric disorder had its onset during service or within his first post-service year.  Under the circumstances, the Board finds VA must obtain medical evidence addressing this question because doing so is necessary to adjudicate his appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In reaching this conclusion, the Board is cognizant that, at last report, the Appellant was incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the Appellant continues to be incarcerated.  Thereafter, the RO must either afford him a formal VA psychiatric examination, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Appellant by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that his psychiatric disability is related to or had its onset in service.  If he remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board finds that a VA examiner should review the Appellant's medical records and opine as to whether it is at least as likely as not that he has a psychiatric disability that is related to or had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit additional lay statements from himself and from individuals who have first-hand knowledge of his in-service and post-service psychiatric disability symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Request the Appellant identify all sources of psychiatric treatment, to include as provided by the Florida Department of Corrections, since December 1987.  Then, undertake all appropriate efforts to attempt to obtain any indicated records.  If any requested records are unavailable, then the file should be annotated as such and the Appellant should be so notified.

3.  Then contact the relevant Department of Corrections facility and schedule the Appellant for an appropriate VA examination to determine the nature, extent and etiology of his claimed psychiatric condition.  The claims folder must be made available to and reviewed by the examiner and all necessary tests should be conducted.  The examiner should record the full history of the disorder, to include the Appellant's account of symptomatology and the competent and credible lay statements offered by his father, which has been associated with the claims folder.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In offering this opinion, the examiner must acknowledge and discuss the competent lay statements relating to the onset of his psychiatric disability.

If the Appellant remains incarcerated and it is not possible to afford him a VA psychiatric examination, contact the correctional facility and request that an appropriate examiner at the correctional facility perform the above examination.  The RO should arrange for the Appellant's claims folder to be reviewed by that examiner.  After his or her review, the examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In offering this opinion, the examiner must acknowledge and discuss the competent lay statements relating to the onset of his psychiatric disability.  

If the Appellant remains incarcerated and an appropriate examiner at the correctional facility is unwilling or unable to perform the above examination, the RO should arrange for the Appellant's claims folder to be reviewed by an appropriate VA examiner.  After his or her review, the examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In offering this opinion, the examiner must acknowledge and discuss the competent lay statements relating to the onset of his psychiatric disability.  

The rationale for any opinion and conclusions should be set forth in a legible report.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

